UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6603


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WAYNE VICK,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:12-cr-00075-D-1)


Submitted: October 19, 2021                                       Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne Vick, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States Attorney,
Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Vick appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. After reviewing the record, we

conclude that the district court did not abuse its discretion in determining that the 18 U.S.C.

§ 3553(a) factors weighed against granting compassionate release in this case. See United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review); see also

United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order

denying compassionate release where “[t]he court’s rationale . . . was both rational and

legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to

allow for meaningful appellate review” (internal quotation marks omitted)). We therefore

affirm the district court’s order. United States v. Vick, No. 5:12-cr-00075-D-1 (E.D.N.C.

Mar. 25, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2